Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odachowski (6,807,743) in view of Wixey (2009/0038168).
The device as claimed in claim 1 is substantially disclosed by Odachowski with a ruler 10, characterized in that: the ruler comprises a first ruler body 12 and a second ruler body 28, wherein the first ruler body and the second ruler body are connected 40 in a relatively rotatable manner to enable both leveled and perpendicular connections (figures 5 and 6) of the first ruler body and the second ruler body, (figure 6) the first ruler body comprises a first surface (top of 12) and a second surface (bottom of 12) which are parallel to each other, and the second ruler body comprises a third surface (left side of 28) and a fourth surface (right side of 28) which are parallel to each other, (figure 7) the first ruler body 12 comprises a first connecting surface 18 intersecting with both the first surface and the second surface, the second ruler body 28 comprises a second connecting surface 34 intersecting with both the third surface 
Wixey teaches using a bolt assembly having a screw 40 or 101b and nut 50 or 40b (see figures 2, 4, and 12) to provide a rotatable connection between first and second ruler bodies.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the rotatable connection 40 of Odachowski with assembly bolt having a screw and nut as taught by Wixey as an alternative rotatable connection between ruler bodies.
With respect to claim 2 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing a long side of the first surface has a length smaller than or equal to that of a long side of the second surface, and a long side of the third surface has a length larger than or equal to that of a long side of the fourth surface.
With respect to claim 3 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing the first ruler body and the second ruler body are in leveled connection (figure 5), the first surface (top of 12) and the third surface (top of 28) are in leveled connection and form an included angle of 180 degrees, and the second surface (bottom of 12) and the fourth surface (bottom of 28) are in leveled connection and form an included angle of 180 degrees; and when the first ruler body and the second ruler body are in perpendicular connection (figure 6), the first surface (top of 12) and the fourth surface (right of 28) are in perpendicular connection and form an included angle of 90 degrees, and the second surface (bottom of 12) and 
With respect to claim 5 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing the assembly bolt 40 is perpendicular to the first connecting surface 18 and the second connecting surface 34 and is positioned at a geometric center point of the first connecting surface or the second connecting surface (figure7), and the first connecting surface and the second connecting surface rotate with the assembly bolt as an axis.
With respect to claim 7 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing the first connecting surface 18 and the second surface 34 form an included angle of 45 degrees, and the second connecting surface and the third surface form an included angle of 45 degrees (figure 7).
With respect to claim 8 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing the first ruler body and the second ruler body are in leveled or perpendicular connection, the first connecting surface overlaps the second connecting surface (figures 5 and 6).
With respect to claim 9 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing the first ruler body and the second ruler body are each provided with at least one bubble tube 20, 22, 24, 36, 38.
With respect to claim 11 the combination of Odachowski in view of Wixey disclose a device as claimed with Odachowski disclosing the first ruler body and the second ruler body are in leveled or perpendicular connection, the first connecting surface overlaps the second connecting surface (figures 5-7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The argument that the base reference of Odachowski is not operative and therefore does not qualify as an anticipatory reference is not persuasive.  The Odachowski clearly discloses at several locations (the abstract of example) that the ruler members independently rotate about the rod 40.  With respect to the fixed reference, one of ordinary skill in the art would understand that the rod is fixed as not to fall out of the hole in the ruler members the rod it located.
The argument with respect to the bolt assembly including a screw and nut connection is persuasive with respect to Odachowski, however, this feature is clearly taught by Wixey as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855